Citation Nr: 0306021	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  00-02 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for neuropathy of 
the right peroneal nerve with complete foot drop, secondary 
to a shell fragment wound, currently evaluated as 40 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right upper extremity with a 
healed fracture of the humerus and retained foreign bodies, 
currently evaluated as 40 percent disabling.

(The issue of entitlement to an increased evaluation for 
residuals of a shell fragment wound to the right hemothorax 
with retained metallic foreign bodies, deformity of the right 
fourth rib, and adhesive pleurisy will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1964 to December 
1966.

This appeal arises from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied increased evaluations 
for the residuals of the veteran's service-connected shell 
fragment wounds (SFW) to the right hemothorax, right upper 
extremity, and right lower extremity.  The veteran appealed 
these determinations.

The Board of Veterans' Appeals (Board) is undertaking 
additional development on the matter of the veteran's claim 
for entitlement to an increased evaluation for residuals of a 
SFW to the right hemothorax with retained metallic foreign 
bodies, deformity of the right fourth rib, and adhesive 
pleurisy, pursuant to authority granted by 67 Fed.Reg. 3,009-
3,104 (Jan. 23, 2002).  See 38 C.F.R. § 19.9(a)(2) (2002).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.

On examination in March 1999, the scars on the veteran's 
right lower extremity due to his SFW were found to be painful 
with keloid formation.  There was also scarring of the right 
elbow consistent with keloid formation.  His SFW wound scars 
of the extremities are currently evaluated as noncompensable 
under 38 C.F.R. § 4.118, Diagnostic Code 7805.  The Board 
finds that this examination report raises an informal claim 
for an increased evaluation for the SFW scars of the 
extremities.  See 38 C.F.R. § 3.155; see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In addition, the veteran 
appears to have raised claims in a statement of April 2002 
for entitlement to secondary service connection for varicose 
veins (resulting from service-connected right lower extremity 
disorders) and increased evaluations for residuals of a 
fractured right mandible and right ear hearing loss.  These 
issues are not properly before the Board at the present time 
and that they are not inextricably intertwined with the 
issues on appeal.  Therefore, these matters are referred to 
the RO for the appropriate action.


FINDINGS OF FACT

1.  The veteran's neuropathy of the right peroneal nerve with 
complete foot drop, secondary to a shell fragment wound, is 
characterized by severe symptoms of foot pain, foot drop, 
numbness, tingling sensation, abnormal gait, shortened leg 
length, diminished muscle strength, diminished reflexes, 
limitation in walking and standing, and requires the use of a 
brace.

2.  The veteran's residuals of a shell fragment wound to the 
right upper extremity with a healed fracture of the humerus 
and retained foreign bodies is characterized by symptoms of 
limitation of motion and intermittent pain.


CONCLUSIONS OF LAW

1.  An evaluation in excess of 40 percent is not warranted 
for neuropathy of the right peroneal nerve with complete foot 
drop, secondary to a shell fragment wound.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.159, 4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.55, 4.56, 
4.59, 4.71, 4.71a, 4.73, 4.123, 4.124, 4.124a, Diagnostic 
Codes 5270-74, 5310-12, 8520-30 (2002).

2.  An evaluation in excess of 40 percent is not warranted 
for residuals of a shell fragment wound to the right upper 
extremity with a healed fracture of the humerus and retained 
foreign bodies.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.159, 4.7, 4.10, 4.14, 4.20, 4.40, 
4.45, 4.55, 4.56, 4.59, 4.71, 4.71a, 4.73, 4.123, 4.124, 
4.124a, Diagnostic Codes 5202, 5205-13, 5305-09, 8510-19 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 
38 U.S.C.A. § 5107(a) (West 1991) and the new provisions of 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312 (1991).  The Board also finds 
that the recent publication of new regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA) does not 
require further development because, "the provisions of (the 
new regulations) merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  66 
Fed.Reg. 45620, 45629 (Aug. 29, 2001); see also 38 C.F.R. 
§ 3.159 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In letters issued directly by the Board in 
October 2002, VA informed the veteran of the actions he must 
take and the type of evidence required in order to establish 
his current claim.  These letters specifically informed him 
of the type of medical and lay evidence required to 
substantiate his claims for entitlement to increased 
evaluations.  The October 2002 letters informed him of the 
type of actions that were required of him, to include his 
identification of pertinent evidence and his own attempt to 
obtain and forward this evidence to VA.  These instructions 
and letters also informed the veteran of the development that 
would be completed by VA in substantiating his claims, to 
include obtaining pertinent medical records and a VA 
examination, if appropriate.  The Statement of the Case (SOC) 
of January 2000 specifically notified the veteran of the 
evidence VA had considered, the pertinent laws and 
regulations governing his claims, and the reasons and bases 
for the VA decisions.  Specifically, the SOC notified the 
veteran of the rating criteria for evaluating the residuals 
of his SFWs.  In April 2002, additional VA treatment records 
dated from November 2000 to April 2002 were incorporated into 
the veteran's claims file.  By letter of October 2002, the 
Board informed the veteran of this event and that it would 
consider this evidence in connection with this current 
claims.

In addition, the statutes and regulations governing VA's duty 
to notify and assist were effectively changed in November 
2000.  The veteran received notification of the old 
provisions in the SOC of January 2000 and of the changes 
resulting from the VCAA in the Board's letters of October 
2002.  The veteran and his representative were provided the 
opportunity to submit additional argument based on these 
changes.  In November 2000, the veteran informed the Board 
that he had no further comment to make regarding his claims 
on appeal.  

On his substantive appeal of February 2000, the veteran 
requested a hearing before a Veterans Law Judge (VLJ) via 
video conference.  Such a hearing was held in July 2002.  
Unfortunately, the VLJ that conducted this hearing is no 
longer employed by the Board.  According to 38 U.S.C.A. 
§§ 7102(a), 7107(c) and 38 C.F.R. § 20.707, the VLJ that 
conducts a hearing should make the final determination in 
that case.  However, if a VLJ is unable to participate in the 
disposition of a proceeding which the VLJ had been assigned, 
the Chairman of the Board may assign the proceeding to 
another VLJ.  See 38 U.S.C.A. § 7101(a); 38 C.F.R. § 19.3(b).  
By letter of January 2003, the Board informed the veteran 
that the VLJ who had conducted his hearing was no longer 
available to decide his case.  He responded in February 2003 
that he did not want another hearing before the Board and 
requested that his claims be decided upon the evidence of 
record.  The case has now been assigned to the undersigned 
for appellate review.  Based on the above analysis, the Board 
finds the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) have been met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).  All records 
pertinent to the current claim in the possession of the 
Federal government have been obtained, to include service and 
VA medical records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  The veteran has not alleged that he is 
currently in receipt of Workers' Compensation or Social 
Security Administration disability benefits, and there is no 
indication that other Federal department or agency records 
exist that should be requested.  See 38 U.S.C.A. § 5106.  In 
addition, the veteran was afforded a VA compensation 
examination in March 1999.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The VA examiner noted an accurate medical 
history, to include the in-service SFW and current 
symptomatology.  This report also noted physical examination 
results with the appropriate diagnoses.  The examiner 
specifically commented on additional reductions in the 
veteran's functional ability due to flare-ups of 
symptomatology, pain, instability, incoordination, and 
repetitive use.  See 38 C.F.R. § 4.40, 4.45, 4.59 (2002): see 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran's 
representative contended at the Board hearing in July 2002 
that the examiner of March 1999 failed to discuss functional 
limitation under the criteria of 38 C.F.R. §§ 4.40, 4.45.  A 
review of the examination report finds that this is not the 
case.  In fact, this examiner specifically found based on the 
veteran's reported symptomatology and the examination 
findings that he was functionally limited when walking and 
standing, and due to pain on movement.  In addition, the 
veteran is competent to provide evidence on additional 
limitation during flare-ups of symptomatology and the Board 
will give this evidence due consideration.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
finds the examination of March 1999 adequate for rating 
purposes. 

As the veteran has not identified any private psychiatric 
treatment, development of this type of evidence was is not 
required.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  
In fact, the veteran acknowledged in November 2002 that there 
was no further pertinent evidence available regarding his 
claims.  As there is no indication that any pertinent 
evidence was not received, the duty to notify of inability to 
obtain records does not arise in this case.  See 38 U.S.C.A. 
§ 5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  Therefore, the 
Board finds that the medical evidence currently of record is 
sufficient for an equitable determination at this time.  As 
noted above, the veteran has testified at a hearing before 
the Board and a transcript of this hearing was associated 
with the claims file.  Finally, the veteran was directly 
notified by letters of October 2002 and January 2003 that, in 
effect, VA would undertake no further development in the 
claims decided below.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  
38 U.S.C.A. 5103A(a)(2).  In addition, as the veteran has 
been provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).




Increased Evaluations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. §§ 4.1 
and 4.2.  Also, 38 C.F.R. § 4.10 provides that, in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems, and medical 
examiners must furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, full 
description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness.  As regards 
the joints, 38 C.F.R. § 4.45 notes that the factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  The considerations include 
more or less movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing.  

With any form of arthritis, painful motion is an important 
factor of the rated disability and should be carefully noted.  
The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or mal-aligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a).  The combined evaluation of muscle groups acting 
upon a single unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of that joint, except in 
the case of muscle groups I and II acting upon the shoulder.  
38 C.F.R. § 4.55(d).  For compensable muscle group injuries 
which are in the same anatomical region but do not act on the 
same joint, the evaluation for the most severely injured 
muscle group will be increased by one level and used as the 
combined evaluation for the affected muscle groups.  
38 C.F.R. § 4.55(e).  For muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined.  38 C.F.R. § 4.55(f).

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  
38 C.F.R. § 4.56(a).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  According to 38 C.F.R. § 4.56(d), under 
diagnostic codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as severe when there 
is a through and through or deep penetrating wound due to 
high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  
There is a medical history of service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability, worse than 
those shown for moderately severe muscle injuries, and, if 
present, evidence of inability to keep up with work 
requirements.  There are objective findings of ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction. Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:

1.)  X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive 
effect of the missile.
2.)  Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in 
an area where bone is normally protected by muscle.
3.)  Diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests.
4.)  Visible or measurable atrophy.
5.)  Adaptive contraction of an opposing group of 
muscles.
6.)  Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in 
wounds of the shoulder girdle.
7.)  Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  The evaluation of the same 
disability or manifestations under different diagnoses is to 
be avoided.  38 C.F.R. § 4.14.  Rather, the veteran's 
disability will be rated under the diagnostic code that 
allows the highest possible evaluation for the clinical 
findings shown on objective examination.  However, 38 C.F.R. 
§ 4.14 does not prevent separate evaluations for the same 
anatomic area under different diagnostic codes that evaluate 
different functional impairments.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).


Schedular Evaluation of the SFW to the Right Upper Extremity

At his Board hearing in July 2002, the veteran testified that 
his right arm would have intermittent sharp pains.  On a 
scale from one (little pain) to ten (extreme pain), he 
reported that his right arm pain was at a level of six.  
Sometimes he would be awakened from sleep due to his right 
arm pain.  At rest, his arm would not be painful, but if it 
were jostled or with use, it became painful.  He also claimed 
that he suffered with fatigue and lack of endurance in his 
right arm.  The veteran claimed to have limited range of 
motion in the right arm and elbow.

A VA compensation examination was provided to the veteran in 
March 1999.  He complained of right arm pain, particularly 
with flexion and extension.  The examiner determined that the 
veteran was right hand dominant.  There was no evidence of 
edema or tremors in the right upper extremity.  There was no 
evidence of muscular herniation.  Range of motion studies 
revealed that active range of motion in the right elbow was 
flexion from 0 to 125 degrees (normal noted to be from 0 to 
150 degrees), supination from 0 to 60 degrees (normal was 0 
to 80 degrees), pronation from 0 to 60 degrees (normal was 0 
to 80 degrees).  It was opined by the examiner that there 
would be additional loss of motion in the right elbow due to 
pain.  There were no constitutional signs of arthritis.  
Bicep reflexes were 2+, triceps reflexes were 3+, and 
brachioradialis reflexes were 3+ on the right.  The diagnoses 
included residuals of a SFW to the right upper extremity with 
healed humerus fracture and retained foreign bodies.

A right arm X-ray of March 1999 noted a healed fracture of 
the distal humerus with overgrowth of bone at the fracture 
site.  There were metal foreign bodies present in the soft 
tissue of the arm and elbow with two apparently being 
partially embedded in the humerus.  The impression was a 
healed humeral fracture, multiple foreign bodies, and an 
elbow joint that appeared normal.  The veteran has also 
provided photographs of his right upper extremity.

The residuals of the veteran's SFW to the right upper 
extremity with a healed fracture of the humerus and retained 
foreign bodies is rated as 40 percent disabling effective 
from December 22, 1966.  This evaluation was made under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.73, 
Diagnostic Code (Code) 5306 (Muscle Group VI, extension of 
the elbow).  Under this Code, a severe muscle injury to 
Muscle Group VI warrants an evaluation of 40 percent 
disabling in the dominant extremity.  The veteran currently 
has the highest schedular rating allowed under these 
criteria.  See 38 C.F.R. §§ 4.55, 4.56.  VA regulations 
concerning functional loss are not applicable where a 
disability is rated at the maximum level provided by the 
diagnostic code under which it is rated, as is the veteran's 
situation.  Cf. VAOPGCPREC 36-97 (holding that consideration 
must be given to the extent of disability under 38 C.F.R. 
§§ 4.40 and 4.45 "when a veteran has received less than the 
maximum evaluation" under Diagnostic Code 5293); see also 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (Court 
concluded that remand for the Board to consider functional 
loss due to pain was not appropriate where the claimant was 
already receiving the maximum disability rating available for 
limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 
196 (1997) (although the Board is required to consider the 
effect of the veteran's pain when making a rating 
determination, the rating schedule does not require a 
separate rating for pain).  Therefore, an increased 
disability rating based on functional loss is not available 
under this diagnostic code.

As there is no ankylosis or fixation of the elbow joint noted 
in either the examination or radiological reports, a higher 
evaluation is not warranted under 38 C.F.R. § 4.71a, Code 
5205.  Neither is there medical evidence of a flail joint in 
the right elbow and, therefore, an evaluation of 60 percent 
under Code 5209 is not appropriate.  There is no medical or 
radiological evidence that would substantiate nonunion of the 
radius or ulna bones, thus a higher evaluation under Code 
5210 is not for consideration.  As Codes 5208, 5211, 5212, 
and 5213 do not allow a schedular evaluation in excess of a 
40 percent rating; consideration of these criteria is not 
warranted.  While the radiological evidence does note a 
healed fracture on the humerus due to the SFW, there is no 
radiological evidence of loss of head, nonunion, or fibrous 
union of the humerus bone.  Therefore, a higher evaluation 
under Code 5202 cannot be awarded.

According to 38 C.F.R. § 4.71, Plate I, normal range of 
motion in an elbow joint is from 0 to 145 degrees of flexion, 
forearm pronation from 0 to 80 degrees, and forearm 
supination from 0 to 85 degrees.

Both Codes 5206 and 5207 allow a 50 percent rating in the 
dominant upper extremity for loss of motion in an elbow.  
Under Code 5206, a 50 percent evaluation requires limitation 
of flexion to 45 degrees and Code 5207 requires limitation of 
extension to 110 degrees.  Range of motion studies conducted 
in March 1999 show the veteran's ability to flex and extend 
his forearm is substantially more than that required for a 50 
percent evaluation under either Code.  However, this examiner 
did opine that there would be additional function limitation 
due to exacerbation of pain.  While the veteran has confirmed 
limitation of motion due to pain, he has not presented lay 
evidence to indicate that his right elbow or forearm is 
limited during exacerbation of any type of symptomatology to 
the extend that would warrant a 50 percent rating under 
either Code 5206 or 5207.  Thus, even considering the 
evidence of symptomatic exacerbation and the principles of 
38 C.F.R. §§  4.40, 4.45, 4.56(c), the medical evidence does 
not support a higher evaluation under either Code 5206 or 
5207.

Finally, the medical evidence does not indicate the presence 
of neurological deficits in the right upper extremity.  
Reflexes were essentially normal in March 1999 and the 
veteran expressed no neurological complaints.  Therefore, a 
higher and/or separate evaluation under 38 C.F.R. § 4.124a, 
Codes 8510 through 8519 is not appropriate.


Schedular Evaluation of the SFW to the Right Lower Extremity

At his Board hearing in July 2002, the veteran claimed that 
when he walked on his right foot, it felt like he was 
stepping on a tack.  He complained of constant pain in his 
right leg.  The veteran asserted that he frequently had a 
callus on his right foot removed due to retained shell 
fragments in the foot.  He also claimed that his leg brace 
would cut off circulation to his leg and had caused varicose 
veins.  The veteran testified that he would be unable to walk 
if it was not for use of a leg brace and his cane.  It was 
asserted that the veteran had a very pronounced limp and, 
with prolonged walking, his right leg would swell up.  The 
veteran acknowledged that he could drive an automobile 
without any adaptive features.

At his VA compensation examination in March 1999, the veteran 
complained of right foot pain, numbness, tingling sensation, 
and foot drop.  On examination, the veteran had abnormal gait 
with slight limping on his right side.  His right leg 
measured one centimeter less than his left.  The veteran said 
that he frequently used a special device on his foot for 
walking; however, the examiner noted that the veteran did not 
require an assistive device for ambulation.  There were 
callosities on the lateral aspect of the right foot.  Muscle 
strength in the right posterior thigh was 4/5 and in the 
right foot was 3/5.  Right knee jerk was 2+ and right ankle 
reflex was 1+.  There was demonstrated decrease in right foot 
muscular strength with evidence of right foot drop.  There 
was also decreased sensory to pinprick and touch in the right 
foot.  There were no constitutional signs of arthritis.  The 
examiner opined that there would be limited right extremity 
function with standing and walking.  The diagnoses included 
right adhesive bursae and peroneal nerve neuropathy with 
complete foot drop.   The veteran has also provided 
photographs of his right lower extremity.

The residuals of the veteran's neuropathy of the right 
peroneal nerve with complete foot drop, secondary to a SFW, 
is rated as 40 percent disabling effective from December 22, 
1966.  This evaluation was made under VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.73, Diagnostic Code (Code) 
5311 (Muscle Group XI, propulsion, flexion of foot) and 
38 C.F.R. § 4.124a, Diagnostic Code 8521 (paralysis of the 
external popliteal nerve).  Under Code 8521, complete 
paralysis of the external popliteal nerve (to include foot 
drop) warrants an evaluation of 40 percent disabling.  The 
veteran currently has the highest schedular rating allowed 
under these criteria.  See VAOPGCPREC 36-97 (holding that 
consideration must be given to the extent of disability under 
38 C.F.R. §§ 4.40 and 4.45 "when a veteran has received less 
than the maximum evaluation" under Diagnostic Code 5293); 
see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

In addition, the highest schedular evaluation for a severe 
muscle injury under Code 5311 is 30 percent disabling.  See 
also 38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Codes 5310 
through 5312.  Thus, a higher evaluation cannot be awarded 
under the Codes rating muscle injuries.  In addition, the 
orthopedic criteria found at Codes 5270 through 5274 do not 
allow for a schedular evaluation in excess of 40 percent 
disabling.  Nor is a separate rating(s) under any of these 
diagnostic codes permissible because combined schedular 
evaluations for disabilities below the knee shall not exceed 
40 percent and the veteran already has a 40 percent rating.  
See 38 C.F.R. § 4.68 (2002).

The veteran has not demonstrated shortening of the right 
lower extremity to warrant a higher and/or separate rating 
under diagnostic code 5275.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5275.  There was only a 1-centimeter 
shortening in March 1999.  

The veteran has alleged that his right lower extremity SFW 
has affected the function of his sciatic nerve.  However, the 
medical opinion of March 1999 only confirmed involvement of 
the peroneal nerve in the right lower leg.  Even considering 
that the sciatic nerve was involved in the veteran's SFW, 
there is no medical evidence to support a higher evaluation 
under Code 8520.  The medical evidence fails to show no 
active movement possible of the muscles below the knee, 
weakened or loss flexion of the knee, or marked muscular 
atrophy in the right lower extremity.  Without medical 
evidence of such abnormalities, an evaluation in excess of 40 
percent cannot be awarded under Code 8520.  Finally, the 
criteria for all other peripheral nerves of the lower 
extremities found at Codes 8522 through 8530 does not allow 
for a higher schedular evaluation than 40 percent disabling.  

Conclusion

It is the Board's determination that an evaluation in excess 
of 40 percent disabling is not warranted for neuropathy of 
the right peroneal nerve with complete foot drop, secondary 
to a shell fragment wound; nor for residuals of a shell 
fragment wound to the right upper extremity with a healed 
fracture of the humerus and retained foreign bodies.  While 
the veteran is competent to report his symptoms, the medical 
findings do not support higher evaluations.  The Board finds 
that the examination report prepared by a competent 
professional, skilled in the evaluation of disabilities, is 
more probative of the degree of impairment than the 
appellant's statements.  To the extent that the appellant 
described more severe symptomatology associated with his 
service-connected disabilities, his lay evidence is not 
credible.  To this extent, the preponderance of the evidence 
is against the claims for higher evaluations and the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An evaluation in excess of 40 percent disabling for 
neuropathy of the right peroneal nerve with complete foot 
drop, secondary to a shell fragment wound is denied.

An evaluation in excess of 40 percent disabling for a shell 
fragment wound to the right upper extremity with a healed 
fracture of the humerus and retained foreign bodies is 
denied.



____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

